Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND

FIRST AMENDMENT TO AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED CUSTODIAL AGREEMENT (this “Amendment”) is made
as of the 21st day of November, 2011, by and among MAIN STREET CAPITAL
CORPORATION, a Maryland corporation (the “Borrower”), the INITIAL GUARANTORS
identified in the Credit Agreement (as defined below) (the “Guarantors”), BRANCH
BANKING AND TRUST COMPANY (the “Administrative Agent”), and all of the LENDERS,
as defined in the Credit Agreement (the “Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Amended and Restated Credit Agreement dated as of
September 20, 2010, as amended by the Supplement and Joinder Agreement dated
January 7, 2011, the First Amendment to Credit Agreement dated as of June 28,
2011 and the Second Amendment to Credit Agreement dated as of July 29, 2011 (as
amended, the “Credit Agreement”).  Capitalized terms used in this Amendment that
are not otherwise defined in this Amendment shall have the respective meanings
assigned to them in the Credit Agreement.

 

The Borrower, the Administrative Agent and Branch Banking and Trust Company,
Mortgage Custody Department of Corporate Trust Services, as Custodian, entered
into a certain Amended and Restated Custodial Agreement dated September 20, 2010
(as amended, the “Custodial Agreement”).

 

The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the Custodial Agreement.

 

The Lenders, the Administrative Agent, the Guarantors and the Borrower desire to
amend the Credit Agreement and the Custodial Agreement upon the terms and
conditions hereinafter set forth to (a) increase the Revolver Commitments by
$55,000,000, resulting in total Revolver Commitments, after giving effect to
such increase, of $210,000,000, (b) provide for the joinder of additional
Lenders and (c) make other changes as described herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

SECTION 2.01.  Amendment to Section 1.01.  The definition of “Advance Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated as
follows:

 

“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:

 

Portfolio Investment

 

Advance
Rate

 

Cash and Cash Equivalents

 

100

%

Eligible Quoted Senior Bank Loan Investments (with a Value of at least 85% of
par value of such Investments)

 

80

%

Eligible Quoted Senior Bank Loan Investments (with a Value of at least 80% of
par value of such Investments but less than 85% of par value of such
Investments)

 

40

%

Eligible Investment Grade Debt Securities (with a Value of at least 85% of par
value of such Debt Securities)

 

80

%

Eligible Investment Grade Debt Securities (with a Value of at least 80% of par
value of such Debt Securities but less than 85% of par value of such Debt
Securities)

 

40

%

Eligible Core Portfolio Investments

 

70

%

Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities

 

65

%

 

SECTION 2.02.  Amendment to Section 1.01.  The definition of “Advances” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated as
follows:

 

“Advances” means collectively the Revolver Advances and the Swing Advances.
 “Advance” means any one of such Advances, as the context may require.

 

SECTION 2.03.  Amendment to Section 1.01.  Subsections (c) and (e) of the
definition of “Borrowing Base” set forth in Section 1.01 of the Credit Agreement
are hereby amended and restated as follows:

 

2

--------------------------------------------------------------------------------


 

(c)                                  for purposes of calculating the Borrowing
Base, no single Portfolio Investment shall be included in the Borrowing Base at
a Value in excess of (i) $10,000,000, if the total number of Portfolio
Investments is fewer than 35 or the Borrowing Base is less than $100,000,000 (as
such Borrowing Base calculation would be determined assuming that no single
Portfolio Investment is Valued at greater than $10,000,000); or
(ii) $15,000,000, if the total number of Portfolio Investments is 35 or more and
the Borrowing Base is greater than or equal to $100,000,000 (as such Borrowing
Base calculation would be determined assuming that no single Portfolio
Investment is Valued at greater than $10,000,000); notwithstanding the
foregoing, no more than 10 Portfolio Investments shall be included in the
Borrowing Base at a Value greater than $10,000,000 at any time for purposes of
this calculation.

 

…

 

(e)                                  all filings and other actions required to
perfect the first-priority security interest of the Administrative Agent on
behalf of the Secured Parties in the Portfolio Investments comprising the
Borrowing Base have been made or taken (and any Portfolio Investment for which
all perfection steps have not been completed, including securities perfected by
possession that have not yet been delivered to the Collateral Custodian or a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent in accordance with Section 5.40, shall be excluded from the
Borrowing Base until such completion).

 

SECTION 2.04.  Amendment to Section 1.01.  The definition of “Credit Exposure”
is hereby amended and restated to read in its entirety as follows:

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its Revolver Advances and such Lender’s participation in
Swing Advances at such time.

 

SECTION 2.05.  Amendment to Section 1.01.  Clause (iii) of the definition of
“Eligible Debt Security” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

(iii)     the Debt Security is rated by a debt rating agency or other Person
engaged in the business of rating the creditworthiness of debt obligations and
is generally trading in the secondary market at no less than 80% of par value;

 

SECTION 2.06.  Amendment to Section 1.01.  Clause (vii) of the definition of
“Eligible Senior Bank Loan Investment” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

(vii)                           the Senior Bank Loan Investment has a Value of
no less than 80% of par value;

 

3

--------------------------------------------------------------------------------


 

SECTION 2.07.  Amendment to Section 1.01.  The definition of “Fronting Exposure”
shall be added to Section 1.01 of the Credit Agreement in proper alphabetical
order as follows:

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of outstanding Swingline Advances made
by the Swingline Lender other than Swingline Advances as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

SECTION 2.08.  Amendment to Section 1.01.  The definition of “Lender” is hereby
amended and restated to read in its entirety as follows:

 

“Lender” means (a) the Swingline Lender and its successors and assigns and
(b) each lender listed on the signature pages hereof as having a Revolver
Commitment and such other Persons who may from time to time acquire a Revolver
Commitment in accordance with the terms of this Agreement (as amended and from
time to time in effect), and their respective successors and assigns.

 

SECTION 2.09.  Amendment to Section 1.01.  The definition of “Notes” is hereby
amended and restated to read in its entirety as follows:

 

“Notes” means collectively the Revolver Notes, the Swing Advance Note and any
and all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof.  “Note” means any one of such
Notes.

 

SECTION 2.10.  Amendment to Section 1.01.  The definition of “Swing Advance”
shall be added to Section 1.01 of the Credit Agreement in proper alphabetical
order as follows:

 

“Swing Advance” means an Advance made by the Swingline Lender pursuant to
Section 2.01, which must be a Base Rate Advance or an Index Euro-Dollar Advance.

 

SECTION 2.11.  Amendment to Section 1.01.  The definition of “Swing Advance
Note” shall be added to Section 1.01 of the Credit Agreement in proper
alphabetical order as follows:

 

“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-3, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.12.  Amendment to Section 1.01.  The definition of “Swing Borrowing”
shall be added to Section 1.01 of the Credit Agreement in proper alphabetical
order  as follows:

 

“Swing Borrowing” means a borrowing hereunder consisting of Swing Advances made
to the Borrower by the Swingline Lender pursuant to Article II.  A Swing
Borrowing is a “Base Rate Borrowing” if such Swing Advances are Base Rate
Advances.  A Swing Borrowing is an “Index Euro-Dollar Borrowing” if such Swing
Advances are Index Euro-Dollar Advances.

 

SECTION 2.13.  Amendment to Section 1.01.  The definition of “Swingline Lender”
shall be added to Section 1.01 of the Credit Agreement in proper alphabetical
order as follows:

 

“Swingline Lender” means BB&T, in its capacity as lender of Swing Advances
hereunder.

 

SECTION 2.14.  Amendment to Section 2.01.  The second sentence of Section 2.01
is hereby amended and restated to read in its entirety the following:

 

Each Revolver Advance shall be in an aggregate principal amount of $1,000,000 or
any larger multiple of $100,000 (except that any such Revolver Advance may be in
the aggregate amount of the Total Unused Revolver Commitments) and shall be made
from the several Lenders ratably in proportion to their respective Revolver
Commitments.

 

SECTION 2.15.  Amendment to Section 2.01.  The following is hereby added to the
end of Section 2.01:

 

In addition to the foregoing, the Swingline Lender shall from time to time, upon
the request of the Borrower by delivery of a Notice of Borrowing to the
Administrative Agent, if the conditions precedent in Article III have been
satisfied, make Swing Advances to the Borrower in an aggregate principal amount
at any time outstanding not exceeding $15,000,000; provided that, immediately
after such Swing Advance is made, the aggregate principal amount of all Revolver
Advances and Swing Advances shall not exceed the lesser of:  (1) the Borrowing
Base; and (2) the aggregate amount of the Revolver Commitments of all of the
Lenders at such time. Each Swing Advance under this Section 2.01 shall be in an
aggregate principal amount of $1,000,000 or any larger multiple of $100,000. 
Within the foregoing limits, the Borrower may borrow Swing Advances under this
Section 2.01, prepay and reborrow Swing Advances under this Section 2.01 at any
time before the Termination Date.  Solely for purposes of calculating fees under
Section 2.07, Swing Advances shall not be considered a utilization of an Advance
of the Swingline Lender or any other Lender hereunder.  At any time, upon the
request of the Swingline Lender, each Lender other than the Swingline Lender
shall, on the third Business Day after such request is made, purchase a
participating interest in Swing Advances in an amount equal to its Applicable
Percentage of such Swing Advances.  On such third Business Day, each Lender

 

5

--------------------------------------------------------------------------------


 

will immediately transfer to the Swingline Lender, in immediately available
funds, the amount of its participation.  Whenever, at any time after the
Swingline Lender has received from any such Lender its participating interest in
a Swing Advance, the Administrative Agent receives any payment on account
thereof, the Administrative Agent will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Administrative Agent is required to
be returned, such Lender will return to the Administrative Agent any portion
thereof previously distributed by the Administrative Agent to it.  Each Lender’s
obligation to purchase such participating interests shall be absolute and
unconditional and shall not be affected by any circumstance, including:  (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swingline Lender requesting such purchase
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, Event of Default or the termination of the
Commitments; (iii) any adverse change in the condition (financial, business or
otherwise) of the Borrower, any Loan Party or any other Person; (iv) any breach
of this Agreement by any Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

SECTION 2.16.  Amendment to Section 2.02(a).  Subsection (a) of Section 2.02 of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

(a)                                  For Revolver Advances, the Borrower shall
give the Administrative Agent notice in the form attached hereto as Exhibit A (a
“Notice of Borrowing”) prior to (i) 12:00 P.M. (Eastern time) at least one
Domestic Business Day before each Base Rate Borrowing, and each Index
Euro-Dollar Borrowing, and (ii) 11:00 A.M. (Eastern time) at least three
(3) Euro-Dollar Business Days before each Tranche Euro-Dollar Borrowing,
specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or Index
Euro-Dollar Borrowing and a Euro-Dollar Business Day in the case of a Tranche
Euro-Dollar Borrowing,

 

(ii)                                  the aggregate amount of such Borrowing,

 

(iii)                               whether the Revolver Advances comprising
such Borrowing are to be Base Rate Advances, Tranche Euro-Dollar Advances or
Index Euro-Dollar Advances and

 

(iv)                              in the case of a Tranche Euro-Dollar
Borrowing, the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.

 

6

--------------------------------------------------------------------------------


 

SECTION 2.17.  Amendment to Section 2.02(b).  Subsection (b) of Section 2.02 of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

(b)                                 Upon receipt of a Notice of Borrowing
requesting Revolver Advances, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s ratable share of such
Borrowing and such Notice of Borrowing, once received by the Administrative
Agent, shall not be revocable by the Borrower.

 

SECTION 2.18.  Amendment to Section 2.02.  New subsection (g) to Section 2.02
shall be added as follows:

 

(g)                                 For Swing Advances, the Borrower shall give
the Administrative Agent notice in the form of a Notice of Borrowing prior to
1:00 P.M. (Eastern time) on the Domestic Business Day of the Swing Advance,
specifying (i) the aggregate amount of such Advance, (ii) that it shall be a
Swing Advance and (iii) whether the Swing Advance is to be a Base Rate Advance
or an Index Euro-Dollar Advance.  Unless the Administrative Agent determines
that any applicable condition specified in Article III has not been satisfied,
the Swingline Lender will make available to the Borrower the amount of any such
Swing Advance.

 

SECTION 2.19.  Amendment to Section 2.04.  The following sentence shall be added
between the first and second sentences of Section 2.04 as follows:

 

The Swing Advances of the Swingline Lender shall be evidenced by a single Swing
Advance Note payable to the order of the Swingline Lender in an amount equal to
the original principal amount of $15,000,000.

 

SECTION 2.20.  Amendment to Section 2.05.  The reference to “Revolver Advance”
in Section 2.05 is hereby amended to be “Advance.”

 

SECTION 2.21.  Amendment to Section 2.09.  The reference to “Revolver Advances”
in Section 2.09 is hereby amended to be “Advances.”

 

SECTION 2.22.  Amendment to Section 2.10.  Section 2.10(a) is hereby amended and
restated in its entirety as follows:

 

(a)                                                          The Borrower may
prepay any Base Rate Borrowing or Index Euro-Dollar Borrowing, in whole at any
time, or from time to time in part in amounts aggregating at least $1,000,000 or
any larger integral multiple of $100,000 (or any lesser amount equal to the
outstanding balance of such Advance), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment,
(i) upon at least one (1) Domestic

 

7

--------------------------------------------------------------------------------


 

Business Day’s notice to the Administrative Agent any Borrowing that is a Base
Rate Borrowing or Index Euro-Dollar Borrowing or (ii) without any notice, any
Swing Borrowing.  Each such optional prepayment shall be applied (i) first to
any Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority:  (a) first, to Base Rate
Advances, (b) second, to Index Euro-Dollar Advances; (c) lastly, to Tranche
Euro-Dollar Advances.

 

SECTION 2.23.  Amendment to Section 2.11(a).  The last sentence of subsection
(a) of Section 2.11 is hereby amended and restated in its entirety as follows:

 

Each such payment or prepayment shall be applied (i) first to any Swing Advances
outstanding, and (ii) then applied to prepay ratably to the Revolver Advances of
the several Lenders outstanding on the date of payment or prepayment in the
following order or priority:  (a) first, to Base Rate Advances, (b) second, to
Index Euro-Dollar Advances; (c) lastly, to Tranche Euro-Dollar Advances.

 

SECTION 2.24.  Amendment to Section 2.11(b).  The references to “Revolver
Advances” in the first sentence of Section 2.11(b) are hereby amended to be
“Advances.”

 

SECTION 2.25.  Amendment to Section 2.11(b).  The second sentence of
Section 2.11(b) is hereby amended and restated in its entirety as follows:

 

Each such payment or prepayment shall be applied (i) first to any Swing Advances
outstanding, and (ii) then applied to prepay ratably to the Revolver Advances of
the several Lenders outstanding on the date of payment or prepayment in the
following order or priority:  (a) first, to Base Rate Advances, (b) second, to
Index Euro-Dollar Advances; (c) lastly, to Tranche Euro-Dollar Advances.

 

SECTION 2.26.  Amendment to Section 2.11(f).  Section 2.11(f) is hereby deleted
in its entirety.

 

SECTION 2.27.  Amendment to Section 2.12(a).  The reference to “Revolver
Advances” in the first sentence of Section 2.12(a) is hereby amended to be
“Advances.”

 

SECTION 2.28.  Amendment to Section 2.14.  Clause (ii) of Section 2.14(a) is
hereby amended and restated to read in its entirety as follows:

 

(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Revolver Commitments shall not exceed $300,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $90,000,000,

 

8

--------------------------------------------------------------------------------


 

SECTION 2.29.  Addition of New Section 2.15.  New Section 2.15 is hereby added
as follows:

 

SECTION 2.15.  Extension Options.  On or prior to each of September 20, 2012
(the second anniversary of the Closing Date) and September 20, 2013 (the third
anniversary of the Closing Date), the Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) request that the
Administrative Agent and the Lenders extend the date set forth in the definition
of Termination Date by one year, and the Administrative Agent and the Lenders
may, each in their sole and individual discretion, elect to do so, it being
understood that (i) no extension shall be effective unless all Lenders
unanimously agree to extend and (ii) any Lender who has not responded to such
extension request within fifteen (15) Domestic Business Days following the date
of the Administrative Agent’s notice of such extension request to the Lenders,
shall be deemed to have rejected such request.  In the event that one extension
request is exercised and accepted by all Lenders, this Agreement shall be
automatically amended as of September 20, 2012 to provide that the definition of
Termination Date would be extended to September 20, 2015. In the event that two
extension requests are exercised and accepted by all Lenders, upon effectiveness
of the second extension, this Agreement shall be automatically amended as of
September 20, 2013 to provide that the definition of Termination Date would be
extended to September 20, 2016.  Any extension pursuant to this Section 2.15
shall be effective as of the date of the amendment to this Agreement effecting
such extension and each such amendment shall be conditioned upon: (x) no Default
or Event of Default and (y) continued accuracy of the representations and
warranties, in each case as of the date of such amendment in all material
respects.  The first extension request shall expire if not made on or prior to
September 20, 2012 and shall not take effect prior to September 20, 2012.  The
second extension request shall expire if not made on or prior to September 20,
2013 and shall not take effect prior to September 20, 2013.  There shall be no
more than two (2) extension requests, resulting in total extensions no longer
than two (2) years, so that the Termination Date is no later than September 20,
2016.

 

SECTION 2.30.  Amendment to Section 4.12.  The first sentence of Section 4.12 is
hereby amended and restated to read in its entirety as follows:

 

No Loan Party nor any of their respective Subsidiaries is in default in any
material respect under or with respect to any material agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound.

 

SECTION 2.31.  Amendment to Section 4.15.  Section 4.15 is hereby amended and
restated to read in its entirety as follows:

 

9

--------------------------------------------------------------------------------


 

SECTION 4.15.                 Compliance with Laws.  Each Loan Party and each
Subsidiary of a Loan Party is in compliance in all material respects with all
applicable laws, including, without limitation, all Environmental Laws and all
regulations and requirements of the Securities and Exchange Commission and the
National Association of Securities Dealers, Inc. (including with respect to
timely filing of reports).

 

SECTION 2.32.  Amendment to Section 4.32.  New subsection (c) is hereby added to
the end of Section 4.32 as follows:

 

(c)                                  Notwithstanding anything contained in the
foregoing to the contrary, no Loan Party shall have any duty to investigate or
confirm that any shareholder of Borrower or any officer, director, manager,
employee, owner or Affiliate of a Portfolio Investment is in compliance with the
provisions of this Section 4.32, and any violation by any such Person shall not
be a Default under this Agreement.

 

SECTION 2.33.  Amendment to Section 4.37.  The first sentence of Section 4.37 is
hereby amended and restated to read in its entirety as follows:

 

Since the Closing Date, there have been no material changes in the Investment
Policies other than in accordance with this Agreement, and the Borrower has at
all times complied in all material respects with the Investment Policies with
respect to each Portfolio Investment.

 

SECTION 2.34.  Amendment to Section 5.01(b).  Section 5.01(b) is hereby amended
and restated to read in its entirety as follows:

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related statement of
income and statement of cash flows for such Fiscal Quarter and for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
and the corresponding portion of the previous Fiscal Year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer of the Borrower; provided, that
to the extent that any Special Purpose Subsidiary or any Foreclosed Subsidiary
that is treated as a consolidated entity and reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, concurrently with the
delivery of the financial statements referred to in this paragraph (b), the
Borrower shall provide to the Administrative Agent a balance sheet for each such
Special Purpose Subsidiary and such Foreclosed Subsidiary as of the end of such
Fiscal Quarter and the related statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of such Special Purpose
Subsidiary and

 

10

--------------------------------------------------------------------------------


 

such Foreclosed Subsidiary for such Fiscal Quarter, setting forth in each case
in comparative form the figures for the previous Fiscal Quarter;

 

SECTION 2.35.  Amendment to Section 5.01(k).  Subsection (k) of Section 5.01 is
hereby deleted in its entirety.

 

SECTION 2.36.  Amendment to Section 5.12(b).  Subsection (b) of Section 5.12 is
hereby amended and restated to read in its entirety as follows:

 

(b)                                 the Borrower may declare or make Restricted
Payments from time to time in accordance with Applicable Law to owners of its
Capital Securities so long as (i) at the time when any such Restricted Payment
is to be made, no Default or Event of Default has occurred and is continuing or
would result therefrom; and (ii) the chief executive officer, chief financial
officer or other authorized officer of the Borrower shall have certified to the
Administrative Agent and Lenders as to compliance with the preceding clause
(i) in a certificate attaching calculations; provided, however, that
notwithstanding the existence of a Default or an Event of Default (other than an
Event of Default specified in Sections 6.01(g) or (h)), the Borrower may pay
dividends in an amount equal to its investment company taxable income, net
tax-exempt interest and net capital gains that is required to be distributed to
its shareholders in order to maintain its status as an RIC and to avoid excise
taxes imposed on RICs.

 

SECTION 2.37.  Amendment to Section 5.31.  New subsection (e) is hereby added to
the end of Section 5.31 as follows:

 

; and (e) convertible Debt incurred after the date hereof with a maturity when
incurred not less than one year after the Termination Date (after giving effect
to any extensions of the Termination Date which have been exercised at the time
of incurrence of the Debt but not giving effect to any extensions exercised
after the incurrence of such Debt) and with terms no more restrictive than those
in this Agreement, so long as such Debt is (i) unsecured and (ii) subject to
subordination terms as are market for such Debt, including indefinite payment
blockage on any payment default with respect to the Obligations (after the
expiration of any cure periods) and not less than one year payment blockage on
any non-payment default with respect to the Obligations (after the expiration of
any cure periods).  For the avoidance of doubt, any convertible Debt incurred
after the date hereof shall not be deemed to be in violation of clause (e) as a
result of extensions to the Termination Date effective after the original
incurrence of such convertible Debt.

 

SECTION 2.38.  Amendment to Section 6.01(b).  Subsection (b) of Section 6.01 is
hereby amended and restated to read in its entirety as follows:

 

11

--------------------------------------------------------------------------------


 

(b)                                 any Loan Party shall fail to observe or
perform any covenant contained in Section 5.01(e) and (i), 5.02 (ii) and (iii),
5.03, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.12, 5.13, 5.14, 5.16, 5.17,
5.18, 5.29, 5.31, 5.33, 5.34, and 5.41; or

 

SECTION 2.39.  Amendment to Section 6.01(p).  Subsection (p) of Section 6.01 is
hereby amended and restated to read in its entirety as follows:

 

(p)                                 Vincent D. Foster and Todd A. Reppert, or
either of them, shall cease to hold the offices of Chief Executive Officer of
the Borrower and President of the Borrower (or similar officer positions with
similar or greater responsibilities for management of the Borrower) and in each
case such individual is not replaced as such officer by an individual
satisfactory to the Administrative Agent and the Required Lenders within 90 days
after the date on which such individual ceases to be such officer; or

 

SECTION 2.40.  Amendment to Section 6.04.  Subsections (d) through (g) of
Section 6.04 are hereby amended and restated to read in their entirety as
follows:

 

(d)                                 To payment of that portion of the
Obligations constituting unpaid principal of the Swing Advances; and then

 

(e)                                  To payment of that portion of the
Obligations constituting unpaid principal of the Revolver Advances, ratably
among the Lenders in proportion to the respective amounts described in this
clause held by them; and then

 

(f)                                    To payment of all other Obligations
(excluding any Obligations arising from Cash Management Services and Bank
Products), ratably among the Secured Parties in proportion to the respective
amounts described in this clause held by them; and then

 

(g)                                 To payment of all other Obligations arising
from Bank Products and Cash Management Services to the extent secured under the
Collateral Documents, ratably among the Secured Parties in proportion to the
respective amounts described in this clause held by them; and then

 

(h)                                 The balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by law.

 

SECTION 2.41.  Amendment to Section 9.05.  New subsection (c) is hereby added to
Section 9.05 as follows:

 

(c)                                  Notwithstanding anything to the contrary,
unless signed by the Swingline Lender, no amendment, waiver of consent shall
affect the rights or

 

12

--------------------------------------------------------------------------------


 

duties of the Swingline Lender under this Agreement or any other Loan Document.

 

SECTION 2.42.  Amendment to Section 9.08(b).  Subsection (b) of Section 9.08 is
hereby amended and restated in its entirety as follows:

 

(b)                                 until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero:

 

except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolver Advances under this
Agreement; fourth, as the Borrower may request, so long as no Default exists and
is continuing, to the funding of any Revolver Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;  fifth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolver Advance in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Advance was made at
a time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Revolver Advance of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolver Advance of that Defaulting Lender;

 

13

--------------------------------------------------------------------------------


 

SECTION 2.43.  Amendment to Section 9.08.  The following new subsections (e) and
(f) are hereby added to Section 9.08 as follows:

 

(e)                                  Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Swingline Advances shall be reallocated among the Lenders which are not a
Defaulting Lender at such time (each, a “Non-Defaulting Lender”) in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolver Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(f)                                    Repayment of Swing Advances.  If the
reallocation described in subsection (e) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, prepay Swingline Advances in an amount equal to
the Swingline Lenders’ Fronting Exposure.  So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline
Advances unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swingline Advance.

 

SECTION 2.44.  Further Amendments to Credit Agreement.  The references to
“Borrowing” in the following definitions and sections within the Credit
Agreement are hereby amended and restated to be “Borrowing or Swing Borrowing”: 
(a) Section 2.05, (b) Section 3.02, (c) Section 4.38, (d) Section 5.40 and
(e) Section 8.01.

 

SECTION 3.  Amendment to Custodial Agreement.  The reference to “five
(5) Business Days” in Section 2(a) of the Custodial Agreement is hereby amended
to be “sixty (60) days.”

 

SECTION 4.   Revolver Commitments.  The Borrowers, the Guarantors, the
Administrative Agent and the Lenders acknowledge and agree, as of the effective
date of this Amendment, the aggregate amount of the Revolver Commitments shall
be increased by an amount equal to $55,000,000, for a total aggregate amount of
the Revolver Commitments of all of the Lenders equal to $210,000,000, which
increase shall result from the joinder of the New Lender (defined below) and
increases to the Revolver Commitments of certain existing Lenders.

 

14

--------------------------------------------------------------------------------


 

The amended amount of each existing Lender’s total Revolver Commitment is the
amount set forth opposite the name of such Lender on the signature
pages hereof.  The Administrative Agent shall deliver to the existing Lenders
whose Revolver Commitments are increasing pursuant hereto replacement Revolver
Notes (in the amount of the Lenders’ respective Revolver Commitments) (such
replacement Revolver Notes are hereinafter referred to as the “Replacement
Notes”), executed by the Borrower, in exchange for the Revolver Notes of such
Lenders currently outstanding.  All references contained in the Credit Agreement
and the other Loan Documents to the “Revolver Notes” shall mean and include the
Replacement Notes as supplemented, modified, amended, renewed or extended from
time to time.  To the extent applicable, the Administrative Agent and the
Lenders agree that the requirements of Section 2.14 of the Credit Agreement have
been satisfied for the increased Revolver Commitments.

 

SECTION 5.  Joinder of New Lender.  Cadence Bank, N.A. shall be referred to as
the “New Lender”.  The New Lender: (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the Third
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder and (iii) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.  The Administrative Agent shall deliver to the New Lender a new Revolver
Note (in the amount of the New Lender’s Revolver Commitment) (such new Revolver
Note is hereinafter referred to as the “New Note”), executed by the Borrower. 
The Administrative Agent acknowledges that the New Lender meets all requirements
of an Eligible Assignee under the Credit Agreement.

 

SECTION 6. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

 

(a)                                  The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower and the Guarantors;

 

15

--------------------------------------------------------------------------------


 

(ii)           duly executed Replacement Notes, New Note and Swing Advance Note
(collectively, the “Notes”);

 

(iii)          a certificate of the Secretary or Assistant Secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to Amendment and the increase in aggregate Revolver Commitments;

 

(iv)          a certificate of the Chief Financial Officer or other Responsible
Officer of the Borrower, certifying that (x) as of the date of this Amendment,
all representations and warranties of the Borrower and the Guarantors contained
in this Amendment and the other Loan Documents are true and correct (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty is
true and correct as of such date), (y) immediately after giving effect to this
Amendment and the increase in aggregate Revolver Commitments (including any
Borrowings in connection therewith and the application of the proceeds thereof),
the Borrower is in compliance with the covenants contained in Article V of the
Credit Agreement, and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to this Amendment
and the increase in aggregate Revolver Commitments (including any Borrowings in
connection therewith and the application of the proceeds thereof);

 

(v)           an opinion or opinions of counsel for the Borrower and the
Guarantors, in a form satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent may reasonably request, addressed to the
Administrative Agent and the Lenders, together with such other documents,
instruments and certificates as the Administrative Agent shall have reasonably
requested; and

 

(vi)          such other documents or items that the Administrative Agent, the
Lenders or their counsel may reasonably request.

 

(b)           The Borrower shall have paid to the Administrative Agent, for the
account of each of the Lenders (including the Administrative Agent), fees in an
amount separately agreed between the Borrower, the Administrative Agent and the
Lenders.

 

(c)           The Borrower shall have paid to the Administrative Agent, upon
application with appropriate documentation, all reasonable costs and expenses of
the Administrative Agent, including reasonable fees, charges and disbursements
of counsel for the Administrative Agent, incurred in connection with this
Amendment and the transactions contemplated herein.

 

SECTION 7.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and

 

16

--------------------------------------------------------------------------------


 

after the Third Amendment Effective Date, all references to the Credit Agreement
in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.  This Amendment is not intended to effect, nor shall
it be construed as, a novation.  The Credit Agreement and this Amendment shall
be construed together as a single agreement.  This Amendment shall constitute a
Loan Document under the terms of the Credit Agreement.  Nothing herein contained
shall waive, annul, vary or affect any provision, condition, covenant or
agreement contained in the Credit Agreement, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement as
hereby amended.  The Lenders and the Administrative Agent do hereby reserve all
of their rights and remedies against all parties who may be or may hereafter
become secondarily liable for the repayment of the Notes.  The Borrower and
Guarantors promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended, the Credit Agreement, as amended, and the other
Loan Documents being hereby ratified and affirmed.  The Borrower and Guarantors
hereby expressly agree that the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect.

 

SECTION 8.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)           No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof, or shall result from this Amendment.

 

(b)           The Borrower and the Guarantors have the power and authority to
enter into this Amendment and issue the Notes and to do all acts and things as
are required or contemplated hereunder or thereunder to be done, observed and
performed by them.

 

(c)           Each of this Amendment and the Notes has been duly authorized,
validly executed and delivered by one or more authorized officers of the
Borrower and the Guarantors and constitutes the legal, valid and binding
obligations of the Borrower and the Guarantors enforceable against them in
accordance with their respective terms.

 

(d)           The execution and delivery of each of this Amendment and the Notes
and the performance by the Borrower and the Guarantors hereunder and thereunder
do not and will not require the consent or approval of any regulatory authority
or governmental authority or agency having jurisdiction over the Borrower, or
any Guarantor, nor be in contravention of or in conflict with the articles of
incorporation, bylaws or other organizational documents of the Borrower, or any
Guarantor that is a corporation, the articles of organization or operating
agreement of any Guarantor that is a limited liability company, or the provision
of any statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower, or any Guarantor is party or by which the
assets or properties of the Borrower and the Guarantors are or may become bound.

 

SECTION 9.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken

 

17

--------------------------------------------------------------------------------


 

together, shall constitute one and the same agreement.  This Amendment shall be
construed in accordance with and governed by the laws of the State of North
Carolina.

 

SECTION 10.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Lenders.

 

SECTION 11.  Effective Date.  The date on which the conditions set forth in this
Amendment have been satisfied shall be the “Third Amendment Effective Date” of
this Amendment.

 

SECTION 12.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 13.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.  In furtherance and not in limitation of the
foregoing, the Guarantors acknowledge and agree that the “Guaranteed
Obligations” (as defined in the Credit Agreement) include, without limitation,
the indebtedness, liabilities and obligations evidenced by the Notes and the
Advances made under the Credit Agreement as hereby amended.  The Guarantors
hereby expressly agree that the Credit Agreement, as hereby amended, is in full
force and effect.

 

SECTION 14.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 15.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Todd A. Reppert

 

Name:

Todd A. Reppert

 

Title:

President

 

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Chief Financial & Administrative Officer

 

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Vice President, Treasurer and Assistant Secretary

 

[Signatures Continue on Next Page]

 

19

--------------------------------------------------------------------------------


 

COMMITMENTS:

  ADMINISTRATIVE AGENT AND LENDER

 

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

 

 

$50,000,000

 

 

 

 

Percentage Interest:

 

 

 

 

23.8095239%

By:

/s/ Michael Skorich

 

Name:

Michael Skorich

 

Title:

Senior Vice President

 

[Signatures Continues on Next Page]

 

20

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

REGIONS BANK

$30,000,000

 

Percentage Interest:

 

14.2857142%

By:

/s/ Brad Campbell

 

Name: Brad Campbell

 

Title: Vice President

 

 

 

 

[Signatures Continue on Next Page]

 

21

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

CAPITAL ONE, N.A.

$35,000,000

 

 

Percentage Interest:

 

 

16.6666667%

By:

/s/ Don Backer

 

Name:

Don Backer

 

Title:

Senior Vice President, Commercial Banking - Houston

 

[Signatures Continues on Next Page]

 

22

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

COMPASS BANK

$22,500,000

 

 

Percentage Interest:

 

 

10.7142857%

By:

/s/ David Moriniere

 

Name: David Moriniere

 

Title: Senior Vice President

 

[Signatures Continues on Next Page]

 

23

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

TEXAS CAPITAL BANK

$25,000,000

 

Percentage Interest:

 

 

11.9047619%

By:

/s/ Eric Luttrell

 

Name: Eric Luttrell

 

Title: Senior Vice President

 

[Signatures Continue on Next Page]

 

24

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

THE FROST NATIONAL BANK

$30,000,000

 

Percentage Interest:

 

14.2857142%

By:

/s/ Larry C. Stephens

 

Name: Larry C. Stephens

 

Title: Vice President

 

25

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

Revolver Commitment:

 

CADENCE BANK, N.A.

$17,500,000

 

 

Percentage Interest:

 

 

8.3333334%

 

By:

/s/ Billy Braddock

 

 

Name:

Billy Braddock

 

 

Title:

Executive Vice President

 

26

--------------------------------------------------------------------------------


 

Consent as to Section 3 (Amendment to Section 2(a) of Custodial Agreement):

 

 

 

 

CUSTODIAN

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY, MORTGAGE CUSTODY DEPARTMENT OF CORPORATE TRUST
SERVICES

 

 

 

 

 

 

 

 

By:

/s/ Susan E. Tittl

 

 

 

Name: Susan E. Tittl

 

 

 

Title: Vice President

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING

 

                    , 20   

 

To:         Branch Banking and Trust Company, as Administrative Agent

 

Re:                               Amended and Restated Credit Agreement (as
amended and modified from time to time, the “Credit Agreement”) dated as of
September 20, 2010 among Main Street Capital Corporation, the Initial Guarantors
listed on the signature pages thereof, Branch Banking and Trust Company, as a
Lender and as Administrative Agent, Regions Capital Markets, as Syndication
Agent, BB&T Capital Markets, as Lead Arranger, and the Lenders listed on the
signature pages thereof

 

Ladies and Gentlemen:

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.

 

This Notice of Borrowing is delivered to you pursuant to Section 2.02 of the
Credit Agreement.

 

The Borrower hereby requests a [Borrowing/Swing Borrowing] in the aggregate
principal amount of $                       to be made on                 ,
20    .(1)

 

[The Advances included in such [Borrowing/Swing Borrowing] are to be:  [Base
Rate Advances in the aggregate principal amount of $                  ; Tranche
Euro-Dollar Advances in the aggregate principal amount of $                  
with an Interest Period of [one; three; if available to Lenders, six]
month(s)(2); Index Euro-Dollar Advances in the aggregate principal amount of
$                      ]].

 

Attached to this Notice of Borrowing are true, correct and complete copies of
(a)  a Borrowing Base Certification Report dated as of the date hereof, and
(b) a calculation of the Borrowing Base and all components thereof.

 

The Borrower has caused this Notice of Borrowing to be executed and delivered by
its duly authorized officer this        day of                           ,
20      .

 

All of the conditions applicable to the [Borrowing/Swing Borrowing] requested
herein as set forth in the Credit Agreement have been satisfied as of the date
hereof and will

 

--------------------------------------------------------------------------------

(1)   Amount of each Revolver Advance or Swing Advance must be $1,000,000 or a
larger multiple of $100,000.

 

(2)  Swing Advances cannot be Tranche Euro-Dollar Advances.

 

28

--------------------------------------------------------------------------------


 

remain satisfied on the date of such [Borrowing/Swing Borrowing], including,
without limitation, those set forth in Section 3.02 of the Credit Agreement.

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

SWING ADVANCE NOTE

 

$15,000,000

 

Winston-Salem, North Carolina

 

 

November 21, 2011

 

For value received, MAIN STREET CAPITAL CORPORATION (the “Borrower”) promises to
pay to the order of BRANCH BANKING AND TRUST COMPANY (the “Lender”), for the
account of its Lending Office, the principal sum of Fifteen Million and No/100
Dollars ($15,000,000), or such lesser amount as shall equal the unpaid principal
amount of each Swing Advance made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below, on the dates and in the amounts provided in
the Credit Agreement.  The Borrower promises to pay interest on the unpaid
principal amount of this Swing Advance Note on the dates and at the rate or
rates provided for in the Credit Agreement.  Interest on any overdue principal
of and, to the extent permitted by law, overdue interest on the principal amount
hereof shall bear interest at the Default Rate, as provided for in the Credit
Agreement.  All such payments of principal and interest shall be made in lawful
money of the United States in federal or other immediately available funds at
the office of Branch Banking and Trust Company, 200 West Second Street,
16th Floor, Winston-Salem, NC  27101, or at such other address as may be
specified from time to time pursuant to the Credit Agreement.

 

All Swing Advances made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement. 
This Note is secured by, among other security, the Collateral Documents, as the
same may be modified or amended from time to time.

 

This Note is the Swing Advance Note referred to in the Amended and Restated
Credit Agreement dated as of September 20, 2010 among the Borrower, the Initial
Guarantors listed on the signature pages thereof, the lenders listed on the
signature pages thereof and their successors and assigns, Branch Banking and
Trust Company, as a Lender and as Administrative Agent, Regions Capital Markets,
as Syndication Agent, and BB&T Capital Markets, as Lead Arranger (as amended by
the First Amendment to Credit Agreement dated June 28, 2011, the Second
Amendment to Credit Agreement dated July 29, 2011, the Third Amendment to Credit
Agreement dated November 21, 2011 and as the same may be further amended or
modified from time to time, the “Credit Agreement”), which Credit Agreement
amends and restates that certain Credit Agreement dated as of October 24, 2008. 
Terms defined in the Credit Agreement are used herein with the same meanings. 
Reference is made to the Credit Agreement for provisions for the prepayment and
the repayment hereof and the acceleration of the maturity hereof.

 

30

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.

 

The Borrower agrees, in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.

 

IN WITNESS WHEREOF, the Borrower has caused this Swing Advance Note to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

31

--------------------------------------------------------------------------------


 

Swing Advance Note (cont’d)

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

Interest

 

Amount

 

Amount of

 

 

 

 

 

Interest

 

Period

 

of

 

Principal

 

Notation

 

Date

 

Rate

 

(if applicable)

 

Advance

 

Repaid

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------